                                                                    CLERK'aoFFlc: u.a.nlqx cour
                                                                           ATDANMLLE,VA
                                                                               FILED
                  IN TH E U NITED STATES D ISTRICT CO URT                 h'EB - g g2g
                  FORTHEWES
                         RO TERN
                            A N O IGDI
                                     DSTRI
                                       IW CT
                                          SIO OF
                                              N W RGI
                                                    NIA Bt:u .ùL cjE                    .
                                                                               w
                                                                                   C
RASI-IAD A Ll G ILES,

      Plaindff,                               CivilA céon N o.7:20a 00016

                                              M EM O RAN D U M O PIN IO N

DUFFIELD REGIONM JAIL,                        By:Hon.JacksonL.loset
                                                 SeniorUlaited StatesDisttictludge
      D efendant.


      Plainéff Rashad AliG iles,proceeding pro K ,ftled a com plaintpursuant to 42

U.S.C.j1983.Byorderentetedlanuary9,2020,thecourtconditionallySledthisacdon
and advised G ilesthathe m ustnodfy the courtin wridng im m ediately upon histtansfer

orreleaseand mustprovidethecourtwith anew address.gseeECF No.3.jThecourt
wazned G iles that failute to notify the cout't of a change of addtess w ould result in

dismissalofthecase.gio On Febrtzary4,2020,acourtordetwasrettzrnedtothecourt
asundeliverable and with no'forwarding addtess.gsee ECF No.6.j Gileshasnot
provided the courtw ith an updated address and,thetefore,the courthasno m eans of

contacG ghim .Accordingly,1wi.
                             lldismissGiles'complnintwithoutprejudice.Gilesis
advisedthathemayrefllellisclaimsitlasepatateacdon,subjecttotheapplicablestattzte
oflim itadons.
     The clerk is ditected to forward a copy ofthis O rderto G iles athis lastknown

address.

     EN T E R E D thi       day ofFebruary,2020.


                                                                   ;
                                                          *
                                                              ,
                                     .       J


                               SE        R UNITED STATESDISTM CTJUDGE
